Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYEE’S EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
April 23, 2007, by and between CIBER, Inc., a Delaware corporation (together
with its affiliates, the “Company”) and Marcia M. Kim (“Employee”).

Agreement

THE PARTIES AGREE AS FOLLOWS:

1.                                       Duties.  Employee agrees to be employed
by and to serve the Company as its Senior Vice President/Federal Government
Practice President, and the Company agrees to employ and retain Employee in such
capacity, subject to the terms of Employee’s Agreement. Employee shall devote
all of Employee’s business time, energy and skill to the affairs of the Company,
subject to the direction of executive officers of the Company and as further
identified on Annex A hereto.  Employee shall have powers and duties
commensurate with Employee’s position in the Company.  Employee shall comply
with the general management policies of the Company as announced from time to
time and made available to Employee in writing.  Employee’s principal place of
business with respect to Employee’s services to the Company shall be within
twenty-five (25) miles of the central business district of McLean, VA.  Employee
shall be required at various times to travel as part of Employee’s duties.

2.                                       Term of Employment.

2.1                                 Basic Term.  The initial term of employment
of Employee by the Company shall be from the date of Employee’s Agreement
through the current calendar year, unless terminated earlier pursuant to
Employee’s Agreement.  Employee’s Agreement shall renew automatically on an
annual basis thereafter, subject to the termination provisions hereof on the
same terms contained herein unless the Company or Employee provides written
notice of its or Employee’s intention not to renew.

3.                                       Salary, Benefits and Bonus
Compensation.

3.1                                 Base Salary.  Commencing on the date of
Employee’s Agreement, the Company agrees to pay to Employee a “Base Salary” at
the annualized rate as described on Annex A, payable in twenty-six (26) equal
biweekly installments in accordance with the Company’s regular payroll practice.

3.2                                 Bonuses.  Employee will be eligible to
receive a bonus as determined in accordance with Annex A attached hereto for
each fiscal year of the Company completed during the term of Employee’s
employment.  The estimated award will be adjusted with a final reconciliation in
the first month of the following fiscal year.

1


--------------------------------------------------------------------------------


3.3                                 Additional Benefits.  For purposes of
determining the benefits or benefit levels to which Employee is entitled,
Employee shall receive credit for Employee’s length of employment with the
Company. During the term of Employee’s employment, Employee shall be entitled to
the following fringe benefits:

3.3.1                        Employee Benefits.  Employee shall be eligible to
participate in such of the Company’s benefit and compensation plans as may be
generally available to Employees of the Company.  All such benefit plans may be
amended or discontinued in the sole discretion of the Company.

3.3.2                        Business Expenses.  The Company shall reimburse
Employee for all reasonable and necessary expenses incurred in carrying out
Employee’s duties under Employee’s Agreement, including travel and entertainment
expenses, in accordance with the Company’s policies in effect from time to
time.  Employee shall present promptly to the Company an itemized account of
such expenses in such form as may be required by the Company.

3.3.3                        Vacation.  Employee shall be entitled to vacation
time pursuant to the Company’s policy during which time Employee’s compensation
shall be paid in full.  In addition, Employee shall be entitled to paid holidays
and personal days off in accordance with the Company’s policies in effect from
time to time.

4.                                       Termination of Employment.

4.1                                 Termination for Cause.  Termination for
Cause (as defined below) of Employee’s employment may be effected by the Company
at any time without liability except as specifically set forth in Employee’s
Subsection. The termination shall be effected by written notification to
Employee and shall be effective as of the time set forth in such notice.  At the
effective time of a Termination for Cause, Employee immediately shall be paid
all accrued Base Salary and any reasonable and necessary business expenses
incurred by Employee in connection with Employee’s duties hereunder, all to the
effective time of termination.  In addition, Employee shall be entitled to
benefits under any benefit plans of the Company in which Employee is a
participant to the full extent of Employee’s rights under such plans.

4.2                                 Termination Other Than for Cause. The
Company may effect a Termination Other Than for Cause (as defined below) of
Employee’s employment at any time upon giving written notice to Employee of such
termination and without liability except as specifically set forth in Employee’s
Subsection.  The termination shall be effective as of the time set forth in such
notice.  At the effective time of any Termination Other Than for Cause, Employee
shall immediately be paid all accrued Base Salary and any reasonable and
necessary business expenses incurred by Employee in connection with Employee’s
duties hereunder, all to the effective time of termination.  Employee shall also

2


--------------------------------------------------------------------------------


be entitled to any unpaid bonus compensation.  Unpaid bonus compensation for the
purposes of Employee’s Section 4.2 shall be pro rated based on the number of
full calendar months of Employee’s employment during the fiscal year in which
termination occurs. Employee shall also be entitled to benefits under any
benefit plans of the Company in which Employee is a participant to the full
extent of Employee’s rights under such plans.

4.2.1                        If Employee’s employment is terminated at the will
of the Company under Subsection 4.2, Employee shall receive severance
compensation. For purposes of determining the severance compensation in
Employee’s Subsection, the credit for Employee’s employment with the Company
shall not apply.  The Company shall pay any severance compensation in accordance
with the Company’s regular payroll practice. There will be no severance
compensation in the event of a Termination for Cause.

4.2.1.1                           If termination by the Company occurs within
the initial twelve (12) months, the severance compensation will equal to eight
(8) weeks of the then applicable Base Salary.

4.2.1.2                           If termination by the Company occurs between
the thirteenth (13) month and sixty (60) month, the severance compensation will
equal to twelve (12) weeks of the then applicable Base Salary plus one-fourth of
the aggregate fully earned bonus compensation for the most recent three months
to the date of termination.

4.2.1.3                           Beginning the sixty-first (61) month, the
severance compensation will equal to twenty-six (26) weeks of the then
applicable Base Salary plus one-half of the aggregate fully earned bonus
compensation for the most recent six months to the date of termination.

4.3                                 Termination by Reason of Disability.  If
Employee, in the reasonable judgment of the Executive Officers of the Company,
has failed to perform Employee’s duties under Employee’s Agreement on account of
illness or physical or mental incapacity, and such illness or incapacity
continues for a period of more than six (6) months, then the question of whether
Employee’s illness or incapacity is reasonably likely to continue shall be
submitted to the Company or, if disability insurance is maintained by Employee,
Employee’s disability insurance carrier for determination.  In the event the
Company or such insurance carrier determines that Employee is subject to such an
illness or incapacity, the Company shall have the right to terminate Employee’s
employment (“Termination for Disability”) by written notification to Employee
and payment to Employee of all accrued Base Salary, unpaid bonus compensation
(prorated as provided in Section 4.2) and any reasonable and necessary business
expenses incurred by Employee in connection with Employee’s duties hereunder,
all to the date of termination.  Employee shall also be entitled to benefits
under any benefit plans in which Employee is a participant, including disability
benefits, if any, to the full extent of Employee’s rights under such plans.

4.4                                 Death.  In the event of Employee’s death
during the term of employment, Employee’s employment shall be deemed to have
terminated as of the last day of the month during which Employee’s death occurs,
and the Company shall pay promptly to Employee’s estate all accrued Base Salary,
unpaid bonus compensation (prorated as provided in Section 4.2) and any
reasonable and necessary business expenses incurred by Employee in connection
with Employee’s

3


--------------------------------------------------------------------------------


duties hereunder.  Employee’s estate shall also be entitled to benefits under
any benefit plans of the Company in which Employee is a participant to the full
extent of Employee’s rights under such plans.

4.5                                 Voluntary Termination.  In the event of a
Voluntary Termination (as defined below) by Employee, the Company shall
immediately pay all accrued Base Salary and any reasonable and necessary
business expenses incurred by Employee in connection with Employee’s duties
hereunder, all to the date of termination.

5.                                       Protection of the Company’s Business. 
For purposes of determining the geographic areas to protect the Company’s
business in the Subsection 5.1 and Subsection 5.2 below, such protection shall
be limited to locations within the United States (as Federal is a “National”
Practice).

5.1                                 No Competition and No Solicitation of
Clients.  Employee shall not, during the term of Employee’s employment and for
twelve (12) months following the termination of Employee’s employment but not
less than eighteen (18) months from the date hereof (unless the Company grants
Employee written authorization):  (a) call upon, cause to be called upon,
solicit or assist in the solicitation of, any current client, former client or
potential client of the Company for the purpose of selling, renting or supplying
any product or service competitive with the products or services of the Company;
(b) provide any product or services to any current client, former client or
potential client of the Company which is competitive with the products or
services of the Company; or (c) request, recommend, or advise any client or
potential client to cease or curtail doing business with the Company.  Any
individual, governmental authority, corporation, partnership or other entity to
whom the Company has provided services or products or has made one or more sales
calls during the twenty-four (24) month period preceding the date of termination
of Employee’s employment, shall be deemed a client or potential client.

5.2                                 No Hire of Other Employees or Independent
Contractors. Employee shall not, during the term of Employee’s employment and
for twelve (12) months following the termination of Employee’s employment but
not less than eighteen (18) months from the date hereof (unless the Company
grants Employee written authorization): (a) except on behalf of the Company,
employ, engage or seek to employ or engage any individual or entity, on behalf
of Employee or any entity (including a client of the Company), who was employed
or engaged by the Company during the six (6) month period preceding Employee’s
termination or who is currently employed or engaged by the Company; (b) solicit,
recommend or advise any Employee of the Company or independent contractor to
terminate their employment or engagement with the Company for any reason; (c)
except on behalf of the Company, solicit recruiting prospects and/or candidates
whose files are actively maintained or have been maintained during the last six
(6) months prior to Employee’s termination by the Company; or (d) enter into a
business arrangement with any other person or firm who is or has been an
Employee or independent contractor of the Company within the twelve (12) month
period preceding Employee’s termination.

4


--------------------------------------------------------------------------------


6.                                       Confidentiality.

6.1                                 Confidential Information and Materials.  All
of the Confidential Information and Materials, as defined herein, are and shall
continue to be the exclusive confidential property and trade secrets of the
Company. Confidential Information and Materials have been or will be disclosed
to Employee solely by virtue of Employee’s employment with the Company and
solely for the purpose of assisting Employee in performing Employee’s duties for
the Company. “Confidential Information and Materials” refers to all information
belonging to or used by the Company or the Company’s clients relating to
internal operations, procedures and policies, finances, income, profits,
business strategies, pricing, billing information, compensation and other
personnel information, client contacts, sales lists, Employee lists, technology,
software source codes, programs, costs, marketing plans, developmental plans,
computer programs, computer systems, inventions, developments, personnel
manuals, computer program manuals, programs and system designs, and trade
secrets of every kind and character, whether or not they constitute a trade
secret under applicable law, including such of the foregoing developed by
Employee whether developed by Employee during or after business hours.  Employee
acknowledges and agrees all Confidential Information and Materials shall, to the
extent possible, be considered works made for hire for the Company under
applicable copyright law.  To the extent any Confidential Information and
Materials are not deemed to be a work made for hire, Employee hereby assigns to
the Company any rights Employee may have or may acquire in such Confidential
Information and Materials as they are created, throughout the world, in
perpetuity.  Further, Employee hereby waives any and all moral rights Employee
may have in such Confidential Information and Materials.  Notwithstanding the
foregoing, the Company acknowledges that it shall have no right to inventions or
other material for which no equipment, supplies, facilities or Confidential
Information and Material of the Company is used and which are developed entirely
on Employee’s own time and (i) do not relate directly to the business of the
Company, or (ii) do not result from any work performed by Employee hereunder or
from Employee’s work at the Company.

6.2                                 Non-disclosure and Non-use.  Employee may
use Confidential Information and Material while an Employee of the Company and
in the course of that employment to the extent reasonably deemed necessary by
the Company for the performance of Employee’s responsibilities.  Such permission
expires upon termination of Employee’s employment with the Company or on notice
from the Company.  Employee shall not, either during or after Employee’s
employment with the Company, disclose any Confidential Information or Materials
to any person, firm, corporation, association or other entity for any reason or
purpose unless expressly permitted by the Company in writing or unless required
by law.  Employee shall not use, in any manner other than to further the
Company’s business, any Confidential Information or Materials of the Company. 
Upon termination of Employee’s employment, Employee shall immediately return all
Confidential Information or Materials or other property of the Company or its
clients or potential clients in Employee’s possession or control.

5


--------------------------------------------------------------------------------


7.                                       Definitions.

7.1                                 Definitions.  For purposes of Employee’s
Agreement, the following terms shall have the following meanings:

7.1.1                        “Termination for Cause” shall mean termination by
the Company of Employee’s employment by the Company by reason of Employee’s
conviction of any felony crime, Employee’s dishonesty towards, fraud upon or
injury or attempted injury to the Company or its clients, Employee’s breach of
Employee’s Agreement, or any reason that constitutes “cause” under applicable
law.

7.1.2                        “Termination Other Than for Cause” shall mean
termination by the Company of Employee’s employment by the Company other than a
Termination for Cause, Termination for Disability, or for any or no reason.

7.1.3                        “Voluntary Termination” shall mean termination by
Employee of Employee’s employment with the Company, but shall not include
constructive termination by the Company by reason of material breach of
Employee’s Agreement by the Company.

8.                                       Remedies.

8.1                                 Liquidated Damages.

8.1.1                        If Employee violates Subsection 5.1, Employee shall
pay to the Company as liquidated damages, the greater of Company’s gross
billings to the client to which products or services are supplied in violation
of Subsection 5.1 during the year immediately prior to the first improper
solicitation or $25,000, to compensate the Company for its lost revenue, client
development expenses and other damages.

8.1.2                        If Employee violates Subsection 5.2, Employee shall
pay to the Company as liquidated damages, in compensation for its recruitment
and training costs, lost  revenues and other damages the greater of $25,000
($100,000 if an officer of the Company) or the actual identifiable damages of
the Company for each Employee or independent contractor hired or engaged in
violation of Subsection 5.2.

8.1.3                        Employee and the Company have carefully considered
the issue of liquidated damages and after negotiation agree that they are a
reasonable compromise after attempting to estimate what the actual damages would
be and assessing the risk of collection.

8.1.4                        Employee authorizes the Company to disclose the
terms of Sections 5, 6 and 8 of Employee’s Agreement to any subsequent employer
or client of Employee.

6


--------------------------------------------------------------------------------


8.2                                 Equitable Remedies.  The service rendered by
Employee to the Company and the information disclosed to Employee during
Employee’s employment are of a unique and special character, and any breach of
Sections 5 or 6 hereof will cause the Company irreparable injury and damage
which will be extremely difficult to quantify.  Although the parties have agreed
on liquidated damages for some of the potential breaches by Employee, they agree
that because of the risk of collection and intangibles which are impossible to
measure, the Company will be entitled to, in addition to all other remedies
available to it, injunctive relief to prevent a breach and to secure the
enforcement of all provisions of Sections 5 and 6.  Employee represents
Employee’s experience and knowledge will enable Employee to earn an adequate
living in a noncompetitive business and that the injunctive relief will not
prevent Employee from providing for Employee and Employee’s family.

8.3                                 Costs.  If litigation is brought to enforce
or interpret any provision contained herein, the court shall award reasonable
attorneys’ fees and disbursements to the prevailing party as determined by the
court.

8.4                                 Severability.  THE PARTIES HAVE CAREFULLY
CONSIDERED ALL OF SECTIONS 5, 6 AND 8 AND AGREE THAT THEY REPRESENT A PROPER
BALANCING OF THEIR INTERESTS.  It is the express intent of the parties hereto
that the obligations of, and restrictions on, the parties as provided in
Sections 5 and 6 shall be enforced and given effect to the fullest extent
legally permissible.  If, in any judicial proceeding, a court shall refuse to
enforce one or more of the covenants or agreements contained in Employee’s
Agreement because the duration thereof is too long, the scope thereof is too
broad or some other reason, for the purpose of such proceeding, the court may
reduce such duration or scope to the extent necessary to permit the enforcement
of such obligations and restrictions.

9.                                       Miscellaneous.

9.1                                 Payment Obligations.  The Company’s
obligation to pay Employee the compensation provided herein is subject to the
condition precedent that Employee performs Employee’s obligations.

9.2                                 Waiver.  The waiver of the breach of any
provision of Employee’s Agreement shall not operate or be construed as a waiver
of any subsequent breach of the same or other provision hereof.

9.3                                 Entire Agreement; Modifications.  Employee’s
Agreement represents the entire understanding between the parties with respect
to the subject matter hereof, and Employee’s Agreement supersedes any and all
prior understandings, agreements, plans and negotiations, whether written or
oral, with respect to the subject matter hereof, including, without limitation,
any understandings, agreements or obligations respecting any past or future
compensation, bonuses, reimbursements or other payments to Employee from the
Company.  All modifications to Employee’s Agreement must be in writing and
signed by the party against whom enforcement of such modification is sought.

7


--------------------------------------------------------------------------------


9.4                                 Notices.  All notices and other
communications under Employee’s Agreement shall be in writing and shall be given
by hand delivery, or first-class mail, certified or registered with return
receipt requested, or by commercial overnight courier or by fax and shall be
deemed to have been duly given upon hand delivery, receipt if mailed, the first
business day following delivery to a commercial overnight courier or upon
receipt of a fax, addressed as follows:

If to the Company:

CIBER, Inc.

5251 DTC Parkway, Suite 1400

Greenwood Village, Colorado 80111

Attention:  Mac Slingerlend

Phone:  (303) 220-0100

Fax:  (303) 267-3899

If to Employee:

Marcia M. Kim

8920 Saunders Lane

Bethesda, Maryland  20817

Any party may change such party’s address for notices by notice given pursuant
to Employee’s Section 9.4.

9.5                                 Headings.  The Section headings herein are
intended for reference and shall not by themselves determine the construction or
interpretation of Employee’s Agreement.

9.6                                 Governing Law; Consent to Jurisdiction. 
Employee’s Agreement shall be governed by and construed in accordance with the
laws of the State of Colorado without application of its conflict of laws rules.

9.7                                 Severability.  Should a court or other body
of competent jurisdiction determine that any provision of Employee’s Agreement
is excessive in scope or otherwise invalid or unenforceable, such provision
shall be adjusted rather than voided, if possible, so that it is enforceable to
the maximum extent possible, and all other provisions of the Agreement shall be
deemed valid and enforceable to the extent possible.

9.8                                 Binding Effect; Assignment. Employee’s
Agreement shall be binding upon and inure to the benefit of the parties herein
and their respective executors, administrators, heirs, successors and assigns.
The provisions of Employee’s Agreement relating to the duties and obligations of
the Company are transferable, assignable and delegable by the Company. Those
provisions relating to the duties and obligations of the Employee are not
transferable, assignable or delegable.

8


--------------------------------------------------------------------------------


9.9                                 Counterparts.  Employee’s Agreement may be
executed in one or more counterparts, all of which taken together shall
constitute one and the same Agreement.

9.10                           Withholdings.  All compensation and benefits to
Employee hereunder shall be reduced by all federal, state, local and other
withholdings and similar taxes and payments required by applicable law.  The
Company may withhold amounts due it from Employee from amounts due under
Employee’s Agreement to Employee.

IN WITNESS WHEREOF, the parties hereto have executed Employee’s Agreement as of
the date first above written.

EMPLOYEE

CIBER, Inc., a Delaware corporation

 

 

 

 

/s/ Marcia M. Kim

 

By:

/s/ Mac Slingerlend

 

Marcia M. Kim

 

Mac Slingerlend, President/CEO

 

9


--------------------------------------------------------------------------------


ANNEX A

To the Employment Agreement of Marcia M. Kim

Dated April 23, 2007

(Effective April 23, 2007)

The following terms are annexed to Ms. Kim’s employment agreement:  Base salary
of $216,000 for the period from April 23, 2007 to December 31, 2007; bonus
target – balance of 2007 - $125,000 based upon achievement of quantitative
levels of revenue and EBITA, plus qualitative factors; stock options (separately
filed); a New Deal bonus component; Change of Control provisions – first six
months - $150,000, seventh to eighteenth month - one time base + bonus;
thereafter 1.5 times base + bonus as defined.


--------------------------------------------------------------------------------